[Cite as Lake Metro. Hous. v. McFadden, 2017-Ohio-2598.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                       LAKE COUNTY, OHIO


LAKE METROPOLITAN HOUSING                             :    OPINION
AUTHORITY,
                                                      :
                 Plaintiff-Appellee,                       CASE NO. 2016-L-105
                                                      :
        - vs -
                                                      :
ALAN MCFADDEN,
                                                      :
                 Defendant-Appellant.
                                                      :


Civil Appeal from the Painesville Municipal Court, Case No. 2016 CVG 01261.

Judgment: Affirmed.


Marshal M. Pitchford, Roetzel & Andress, L.P.A., 209 South Main Street, Third Floor,
Akron, OH 44308 (For Plaintiff-Appellee).

Alan McFadden, pro se, 162 South State Street, #5, Painesville, OH               44077
(Defendant-Appellant).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     Appellant, Allen McFadden, pro se, appeals the judgment of the

Painesville Municipal Court against him and in favor of appellee, Lake Metropolitan

Housing Authority (“Lake”), on its complaint for forcible entry and detainer. At issue is

whether this appeal is moot. For the reasons that follow, we affirm.

        {¶2}     On November 1, 2013, Lake and appellant entered a lease pursuant to

which appellant leased from Lake a low-rent, government-subsidized apartment in
Painesville. The lease and federal regulations require tenants of such housing to attend

an annual “recertification” meeting at which the tenant is required to provide current

information regarding his income, employment, and family composition for use in

determining whether the tenant remains eligible for low-rent housing.

      {¶3}   Appellant breached his lease and violated federal regulations by failing to

attend his scheduled recertification meetings twice, first on July 13, 2016, and again on

July 19, 2016. Lake gave appellant advance written notice of each meeting. Each

notice stated that if appellant failed to attend, his tenancy could be terminated.

Following appellant’s failure to attend both meetings, on July 20, 2016, Lake sent him a

written notice of termination of his lease. In this notice, Lake gave him 30 days until

August 19, 2016, to cure this violation, and said if he failed to do so, his lease would

terminate. Appellant failed to cure his violation. As a result, on August 24, 2016, Lake

served appellant with written notice terminating the lease and advising him to vacate the

property within three days. However, appellant failed to leave.

      {¶4}   On August 30, 2016, Lake filed a two-count complaint for eviction based

on appellant’s failure to attend his recertification meetings (Count One) and for

damages arising from unpaid rent and physical damage to the property (Count Two).

      {¶5}   The court held an eviction hearing on September 15, 2016, at which both

Lake and appellant appeared. Following the presentation of evidence, the trial court

gave appellant another opportunity to attend a recertification meeting.       The court

instructed him to attend a third recertification meeting on September 19, 2016, and

continued the eviction hearing to September 22, 2016.




                                           2
      {¶6}   Appellant failed to attend the September 19, 2016 meeting.              On

September 22, 2016, Lake and appellant appeared for the continued eviction hearing.

Due to appellant’s failure to attend the recertification meeting, the trial court entered

judgment, granting Lake restitution of the property and stating that Lake’s claim for

damages would remain pending. The trial court denied appellant’s motion to stay.

      {¶7}   Appellant appeals the judgment.      He does not, however, identify any

assignments of error in his brief. Instead, he alleges: (1) the notices Lake sent him for

the recertification meetings were untimely; (2) appellant should not have been required

to submit his income information to Lake before his lease was renewed; (3) Lake used

the eviction process “to extort” maintenance charges from him; (4) his request for an

administrative hearing was “ignored and/or denied” by Lake; (5) the trial court held an

eviction hearing, but did not allow him “to present his side of the issues or facts;” (6)

the trial court improperly relied on “unproven statements and writings” Lake presented;

and (7) the trial court and Lake denied him due process and equal protection.

      {¶8}   I. MOOTNESS

      {¶9}   After this appeal was filed, Lake stated in motions filed in this court that

appellant was finally evicted on November 7, 2016, and this court noted in its December

19, 2016 judgment entry that appellant changed his address around that time. “[A]

forcible entry and detainer * * * determines the right to immediate possession of the

property and nothing else.”      Seventh Urban, Inc. v. University Circle Property

Development, Inc., 67 Ohio St.2d 19, 25, fn. 11 (1981).        As a result, “‘[o]nce the

landlord has been restored to property, the * * * forcible entry and detainer action

becomes moot because, having been restored to the premises, there is no further relief




                                           3
that may be granted.” Long v. MacDonald, 3d Dist. Crawford No. 3-02-10, 2002-Ohio-

4693, ¶8.    Further, an appeal becomes moot where the tenant vacates the premises

after he filed the appeal. Witkowski v. Arditi, 123 Ohio App.3d 26, 30 (7th Dist.1997).

Moreover, where the case has become moot, the proper remedy is to affirm the trial

court’s judgment. U.S. Sec. of HUD v. Chancellor, 8th Dist. Cuyahoga No. 73970, 1999

WL 126170, *1-*2 (Feb. 25, 1999); Witkowski, supra. Here, since appellant has vacated

the property, this appeal is moot.

       {¶10} II. FINAL JUDGMENT

       {¶11} Further, the fact that Lake’s claim for damages remains pending does not

affect the finality of the judgment. Although forcible entry and detainer is a summary

proceeding (which does not require a responsive pleading) and a claim for damages is

a regular civil action (which requires an answer), R.C. 1923.081 provides for the joinder

of these two claims. Shelton v. Huff, 11th Dist. Trumbull No. 2012-T-0101, 2014-Ohio-

1344, ¶20. Thus, Lake was authorized to assert both of these claims in the same

complaint.

       {¶12} However, as noted, the September 22, 2016 judgment determined only

the first count (forcible entry and detainer), and, thus, Lake’s claim for damages

remained pending.

       {¶13} Generally, in the absence of an express determination that there is no just

reason for delay, an adjudication of less than all the claims presented in a civil action is

not a final judgment and is therefore not appealable. Civ.R. 54(B). However, the Civil

Rules do not apply to an action in forcible entry and detainer to the extent that they

would by their nature be clearly inapplicable. Civ.R. 1(C)(3). A rule is “clearly




                                             4
inapplicable” if it would defeat the purpose of forcible entry and detainer by failing to

allow a speedy, summary method to recover possession of the property.              Smith v.

Wright, 65 Ohio App.2d 101, 104, fn. 2 (8th Dist.1979)

       {¶14} Although R.C. 1923.081 provides for the joinder of an eviction action with

actions for damages, this statute “‘was not meant to alter the summary nature of

eviction proceedings.’” Shelton, supra, quoting Smith, supra. This court in Shelton,

supra, at ¶21, quoting Smith, supra, stated:

      {¶15}   “‘If, at the time of the eviction hearing the defendant has filed an
              answer * * *, the court may proceed to dispose of all matters.
              However, where a continuance is required to enable a defendant to
              file an answer to the claim for damages, the proceedings on the
              secondary causes of action * * * for * * * damages * * * shall go forth
              * * * as in other civil cases. This does not affect the court’s right to
              determine the eviction action at the original hearing.’”

       {¶16} Further, the Eighth District in Smith, supra, stated:

       {¶17} “To consider an adjudication in an eviction proceeding as an
             interlocutory order until the eventual disposition of companion civil
             proceedings for damages would all but destroy the summary nature
             of forcible entry and detainer. Therefore, Civ.R. 54(B) is clearly
             inapplicable to an action in forcible entry and detainer, and does not
             bar the instant appeal.” Smith, supra.

       {¶18} Thus, the fact that Lake’s claim for damages remained pending did not

affect the finality of the court’s judgment granting restitution of the property to Lake and

did not preclude this appeal.

       {¶19} III. PROCEDURAL ERRORS

       {¶20} We note that appellant has failed to comply with several procedural

requirements for a brief. Specifically, he failed to include a table of contents; a table of

cases; any assignments of error; a statement of the case; a statement of facts; any

argument containing his contentions with respect to each assignment of error and the



                                               5
reasons in support of the contentions; or any citations to authorities or parts of the

record on which he relies, in violation of App.R. 16(A)(1), 16(A)(2), 16(A)(3), 16(A)(5),

16(A)(6), and 16(A)(7).

       {¶21} The Eighth District, in Pinkney v. Brown, 8th Dist. Cuyahoga No. 96245,

2011-Ohio-6262, ¶4, in addressing an appellate brief much like appellant’s brief stated:

       {¶22} Pinkney’s brief fails to state any cognizable assignments of error
             and does not contain any real legal argument. Further, in putting
             forth this appeal, appellant fails to cite any legal authority for her
             claims, a failure that allows this court to disregard her arguments.
             App.R. 12(A)(2); App.R. 16(A)(7) * * *. “If an argument exists that
             can support this assigned error, it is not this court’s duty to root it
             out.” Cardone v. Cardone, 9th Dist. Summit Nos. 18349 and
             18673[, 1998 WL 224934, *8] (May 6, 1998). (Emphasis added.)

       {¶23} Here, appellant’s failures to comply with the foregoing Rules of Appellate

Procedure are numerous and serious enough to allow this court to disregard the

conclusory allegations made by appellant in his brief.

       {¶24} IV. DOCUMENTS NOT IN THE RECORD

       {¶25} In addition, appellant attached to his appellate brief copies of various

documents, which are not part of the trial court’s record. “[T]his court can only consider

evidence contained in the record. The documents [attached to the appellant’s appellate

brief] will be struck from the record and will be disregarded by this court for purposes of

appeal.” Hvamb v. Mishne, 11th Dist. Geauga No. 2002-G-2418, 2003-Ohio-921, ¶12.

For this reason, the exhibits attached to appellant’s brief are struck from the record and

disregarded by this court.

       {¶26} V. FAILURE TO FILE TRANSCRIPT




                                            6
       {¶27} To add insult to injury, although appellant concedes that “he was given a

hearing” at which evidence was presented, he failed to file a transcript of the hearing

and it is thus not part of the record.

       {¶28} “The duty to provide a transcript for appellate review falls upon the

appellant because he or she has the burden of showing error by reference to the

record.” Mtge. Electronics Registration Sys. v. Petry, 11th Dist. Portage No. 2008-P-

0016, 2008-Ohio-5323, ¶27, citing Knapp v. Edwards Laboratories, 61 Ohio St.2d 197,

199 (1980).

       {¶29} “‘When portions of the transcript necessary for resolution of assigned

errors are omitted from the record, the reviewing court has nothing to pass upon and

thus, as to those assigned errors, the court has no choice but to presume the validity of

the lower court’s proceedings, and affirm.’” Petry, supra, quoting Knapp, supra.

       {¶30} Because the transcript was necessary to resolve the allegations in

appellant’s brief and the transcript is omitted from the record, this court has no choice

but to presume the validity of the lower court’s proceedings and affirm.

       {¶31} For the reasons stated in this opinion, it is the judgment and order of this

court that the judgment of the Painesville Municipal Court is affirmed.



DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            7